
































AGREEMENT AND PLAN OF STOCK EXCHANGE

By and among

AllCom

And

WWA Group, Inc.

Dated as of January 30, 2015











AGREEMENT OF EXCHANGE OF STOCK




THIS AGREEMENT OF EXCHANGE OF STOCK  (the “Agreement”), is made and entered into
as of January 30, 2015, by and between AllCom, a Nevada corporation (“AllCom”),
and WWA Group, Inc., a Nevada corporation (“WWAG”). Certain other capitalized
terms used in this Agreement are defined in Exhibit A attached hereto.

RECITALS

WHEREAS, the respective Boards of Directors of AllCom and WWAG have determined
that it is in the best interest of each WWAG and their respective stockholders
to consummate the business combination transaction provided for herein in which
Genie Gateway, a California corporation, and the wholly owned subsidiary of
AllCom (“Gateway”), would become a wholly owned subsidiary of WWAG, upon the
terms and subject to the conditions set forth herein;

WHEREAS, AllCom and WWAG agree that this Agreement is entered into for the
purpose of replacing and superseding the previous Agreement of Exchange of
Stock, executed by the parties on January 21, 2015; and,

WHEREAS, the respective Boards of Directors of AllCom and WWAG have approved
this Agreement, the transfer of Gateway shares, and the other transactions
contemplated by this Agreement, upon the terms and subject to the conditions set
forth in this Agreement in accordance with the Nevada Revised Statutes (“NRS”);
and,

WHEREAS, each of AllCom and WWAG desire to make certain representations,
warranties, covenants and agreements in connection with the exchange of stock
and the other transactions contemplated by this Agreement and also to prescribe
various conditions to the consummation thereof; and,

WHEREAS, for federal income tax purposes, the parties intend that the
transaction shall qualify as reorganization under the provisions of Section
368(a) (1) (B) of the Code.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE 1
THE EXCHANGE

1.1.The Exchange

  Upon the terms and subject to the conditions set forth in this Agreement, and
in accordance with the NRS, one hundred percent (100%) of the stock of Gateway
shall be transferred to WWAG, and the separate corporate existence of Gateway
shall thereafter continue as a wholly owned subsidiary of WWAG.

 

                1.2. Closing

  Upon the terms and subject to the conditions set forth herein and unless this
Agreement has been terminated pursuant to its terms, the closing of the
transaction (the “Closing”) shall take place at the Law  Offices of Michael H.
Singer, located at 4475 S. Pecos Road, Las Vegas, Nevada 89121, at the date and
time, on or before five (5) Business Days from the date on which the conditions
to Closing set forth in Article 9 of this Agreement shall have been satisfied
or, to the extent permitted hereunder, waived by the appropriate party (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or, to the extent permitted hereunder, waiver of
all such conditions) or at such other time, date or location as the parties
hereto agree. The date on which the Closing actually occurs and the transactions
contemplated hereby become effective is hereinafter referred to as the “Closing
Date”.  At the time of the Closing, AllCom and WWAG shall deliver the
certificates and other documents and instruments required to be delivered
hereunder.

1.3. Certificate of Incorporation and Bylaws of WWAG

. The Certificate of Incorporation of WWAG as in effect immediately prior to the
Effective Time from and after the Effective Time be the Certificate of
Incorporation until thereafter changed or amended as provided therein or in
accordance with applicable Law. The Bylaws of WWAG as in effect immediately
prior to the Effective Time shall, from and after the Effective Time, be the
Bylaws of WWAG until thereafter changed or amended as provided therein or in
accordance with applicable Law.

1.4

Directors and Officers.    The Directors and Officers of WWAG immediately prior
to the Effective Time shall, from and after the Effective Time, be the Directors
and Officers, respectively, of both WWAG and Gateway until their successors
shall have been duly elected or appointed and qualified in accordance with
applicable Law or until their earlier death, resignation or removal in
accordance with the respective Certificates of Incorporation and Bylaws, and as
further described in Article 6.3(a), herein.




ARTICLE 2
EFFECT OF THE EXCHANGE ON THE CAPITAL STOCK OF WWAG

ARTICLE 3

ARTICLE 4

ARTICLE 5

ARTICLE 6

ARTICLE 7 AND GATEWAY

7.1.




  

At the Effective Time, by virtue of the Exchange and without any action on the
part of AllCom, Gateway or WWAG or any holder of capital stock of AllCom,
Gateway or WWAG:




(a)

Capital Stock of Gateway.  Each issued and outstanding share of capital stock of
Gateway shall and without any action on the part of any holder thereof, be
exchanged by AllCom and WWAG for a combination of WWAG’s common stock and WWAG’s
newly created “Series B” Preferred Stock.  The combination of such newly issued
shares shall thereafter constitute ninety-seven percent (97%) of all of the
issued and outstanding capital stock of WWAG.




(b)

Conversion of WWAG Stock. Subject to other provisions of this Article 2:




(i)

WWAG represents that it has 500,000,000 Common Shares and 2,000,000 Series “A”
Preferred Shares issued and outstanding immediately prior to the Effective Time
(individually a “Share” and collectively the “Shares”). WWAG further agrees that
concurrently with the closing will authorize a  one hundred-to-one reverse stock
split for its Common Shares, thereby reducing the number of issued and
outstanding Common Shares to  5,000,000 Shares and create a new class of Series
“B” Preferred shares, with a thousand-to-one voting rights. In return for one
hundred percent (100%), of the issued and outstanding shares of Gateway, owned
by AllCom, WWAG will deliver to AllCom  16,666,666 newly issued (after the  one
hundred-to-one reverse stock split) WWAG Common Shares, for a new total of
 21,666,666 WWAG Common Shares outstanding immediately after the closing, and
ten million (10,000,000), Series “B” WWAG Preferred Shares, which are
convertible at AllCom’s option, to  144,994,200 of the newly issued WWAG Common
Shares, representing eighty-seven percent (87%) ownership of WWAG, (the “Merger
Consideration”).  The actual number of WWAG Common Shares issued to AllCom may
vary if the total number of outstanding WWAG Common Shares changes prior to the
Effective Time.




(ii)

At the Effective Time, the Shareholders of the currently issued WWAG Series “A”
shares will exchange their 2,000,000 Series “A” Preferred Shares, with AllCom,
in return for 108,000 post-split shares, of WWAG Common Shares as described
above in Section (i).   




(iii)

At the Effective Time, all Shares other than the shares described in section i
and section ii above, will no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist.




(c)

Notes. At the Effective Time, the outstanding convertible promissory notes of
WWAG (the “Notes”) will be deemed to be amended, according to the terms of the
Notes, such that they will be convertible into shares of WWAG Common Stock.

(d)

If any portion of the Merger Consideration is to be issued to a Person other
than the registered holder of the Shares represented by the certificates
surrendered in exchange therefor, it shall be a condition to such issuance that
the certificates so surrendered shall be properly endorsed or otherwise be in
proper form for transfer and that the Person requesting such issuance shall pay
any and all transfer or other taxes required as a result of such issuance to a
Person other than the registered holder of such Shares or establish to the
satisfaction of WWAG that such tax has been paid or is not payable.

Notwithstanding anything to the contrary in this Section 2.2, AllCom shall not
be liable to any holder of Shares for any amount paid to a public official
pursuant to and in accordance with the requirements of applicable abandoned
property, escheat or similar Laws.

2.2.

Dissenting Shares

.

(a)

Notwithstanding Section 2.1, Shares outstanding immediately prior to the

Effective Time and held by a holder who has not voted in favor of, or consented
in writing to, the Exchange and who has properly exercised appraisal rights of
such Shares in accordance with the NRS (such Shares being referred to
collectively as the “Dissenting Shares” until such time as such holder fails to
perfect or otherwise loses such holder’s appraisal rights under the NRS with
respect to such Shares) shall not be converted into the right to receive any
portion of the Merger Consideration as provided in Section 2.1(b) of this
Agreement, but instead shall be entitled to only such rights as are granted by
the NRS; provided, however, that if, after the Effective Time, such holder fails
to perfect, withdraws or loses such holder’s right to an appraisal pursuant to
the NRS or if a court of competent jurisdiction shall determine that such holder
is not entitled to the relief provided by the NRS, such Shares shall thereupon
be treated as if they had been converted as of the Effective Time into the right
to receive the Merger Consideration to which such holder is entitled pursuant to
Section 2.1(b), upon surrender of such holder’s certificate formerly
representing such Shares.




(b)

WWAG shall give AllCom prompt notice of any demands received by WWAG for the
appraisal of Shares, and AllCom shall have the right to consult with WWAG
regarding all negotiations and proceedings with respect to such demands. WWAG
shall not make any such payment without AllCom’s prior written consent (not to
be unreasonably withheld, delayed, denied, or conditioned).




2.3

Additional Actions

.    If, at any time after the Effective Time, WWAG shall consider or be advised
that any deeds, bills of sale, assignments, assurances or any other actions or
things are necessary or desirable to vest, perfect or confirm of record or
otherwise in WWAG its right, title or interest in, to or under any of the
rights, properties or Assets of Gateway or WWAG or otherwise to carry out this
Agreement, the officers and directors of WWAG shall be authorized to execute and
deliver, in the name and on behalf of Gateway and WWAG, all such deeds, bills of
sale, assignments and assurances and to take and do, in the name and on behalf
of Gateway or WWAG, all such other actions and things as may be necessary or
desirable to vest, perfect or confirm any and all right, title and interest in,
to and under such rights, properties or Assets in Gateway or WWAG or otherwise
carry out the transactions contemplated by this Agreement.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE WWAG







The WWAG represents and warrants to AllCom that, except as set forth in the
disclosure schedules delivered by WWAG to AllCom (the “WWAG Disclosure
Schedule”) which have been provided to AllCom prior to the date hereof

3.1

Organization, Standing and Corporate Power.   WWAG is duly organized, validly
existing and in good standing under the Laws of the State of Nevada and has the
requisite corporate power and authority and all government licenses,
authorizations, Permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted. WWAG is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a Material Adverse Effect.




3.2

Subsidiaries

.  WWAG does not own directly or indirectly, any equity or other ownership
interest in any other corporation, partnership, joint venture or otherwise.

3.3.

Capital Structure of WWAG

.  As of the date of this Agreement, the number of shares and type of all
authorized, issued and outstanding capital stock of WWAG, and all shares of
capital stock reserved for issuance under WWAG’s various option and incentive
plans is specified on Schedule 3.3.  Except as set forth in Schedule 3.3, no
shares of capital stock or other equity securities of WWAG are issued, reserved
for issuance or outstanding.  All outstanding shares of capital stock of WWAG
are duly authorized, validly issued, fully paid and non-assessable and not
subject to preemptive rights.  Except as set forth on Schedule 3.3, there are no
outstanding bonds, debentures, notes or other indebtedness or other securities
of WWAG having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters.  Except as set forth in
Schedule 3.3, there are no outstanding securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind to
which WWAG is a party or by which it is bound obligating WWAG to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity or voting securities of WWAG or obligating WWAG to issue,
grant, extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking.  There are no outstanding
contractual obligations, commitments, understandings or arrangements of WWAG to
repurchase, redeem or otherwise acquire or make any payment in respect of any
shares of capital stock of WWAG.  Except as set forth on Schedule 3.3, there are
no agreements or arrangements pursuant to which WWAG is or could be required to
register shares of WWAG Common Stock or other securities under the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder
(the “Securities Act”) or other agreements or arrangements with or among any
security holders of WWAG with respect to securities of WWAG.

3.4.

Corporate Authority; Non-contravention

. WWAG has all requisite corporate and other power and authority to enter into
this Agreement and, subject to receipt of the approval of stockholders holding
the requisite number of shares required under applicable Law and WWAG’s Amended
and Restated Certificate of Incorporation and Bylaws to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by WWAG and the consummation by WWAG of the transactions contemplated
hereby have been (or at Closing will have been) duly authorized by all necessary
corporate action on the part of WWAG.  This Agreement has been duly executed and
when delivered by WWAG shall constitute a valid and binding obligation of WWAG,
enforceable against WWAG in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.  The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or Default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or Assets of WWAG under, (i) the certificate or articles of
incorporation, bylaws or other organizational or charter documents of WWAG, (ii)
any loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, Permit, concession, franchise or license applicable to
WWAG, its properties or Assets, or (iii) subject to the governmental filings and
other matters referred to in the following sentence, any judgment, Order,
decree, statute, Law, ordinance, rule, regulation or arbitration award
applicable to WWAG, its properties or Assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, Defaults, rights,
losses or Liens that individually or in the aggregate could not have a Material
Adverse Effect with respect to WWAG or could not prevent, hinder or materially
delay the ability of WWAG to consummate the transactions contemplated by this
Agreement.

3.5.

Governmental Authorization

.  No consent, approval, Order or authorization of, or registration, declaration
or filing with, or notice to, any Governmental Entity, is required by or with
respect to WWAG in connection with the execution and delivery of this Agreement
by WWAG or the consummation by WWAG of the transactions contemplated hereby,
except, with respect to this Agreement, any filings under the NRS, the
Securities Act or Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”).

3.6.

Financial Statements

.

(a)

WWAG has provided AllCom a copy of the audited consolidated financial statements
for the fiscal year ended December 31, 2013 and unaudited consolidated financial
statements of WWAG for the nine month period ended September 30, 2014
(collectively, the “Financial Statements”).  The Financial Statements fairly
present the financial condition of WWAG presented at the dates indicated and its
results of operations and cash flows for the periods then ended.




(b)

Since September 30, 2014 (the “WWAG Balance Sheet Date”), there has been no
Material Adverse Effect with respect to WWAG.




(c)

Except as set forth on Schedule 3.6, since WWAG Balance Sheet Date, WWAG has not
suffered any damage, destruction or loss of physical property (whether or not
covered by insurance) affecting its condition (financial or otherwise) or
operations (present or prospective), nor has WWAG issued, sold or otherwise
disposed of, or agreed to issue, sell or otherwise dispose of, any capital stock
or any other security of WWAG and has not granted or agreed to grant any option,
warrant or other right to subscribe for or to purchase any capital stock or any
other security of WWAG or has incurred or agreed to incur any indebtedness for
borrowed money.




3.7.

Absence of Certain Changes or Events

.  Except as set forth on Schedule 3.7, since WWAG Balance Sheet Date, WWAG has
conducted its business only in the ordinary course consistent with past
practice, and there is not and has not been any:

(a)

Material Adverse Effect with respect to WWAG;




(b)

Event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 5.1 without prior consent of AllCom;




(c)

Condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of WWAG to consummate the transactions
contemplated by this Agreement;




(d)

Incurrence, assumption or guarantee by WWAG of any indebtedness for borrowed
money other than in the ordinary course and in amounts and on terms consistent
with past practices;




(e)

Creation or other incurrence by WWAG of any Lien on any asset other than in the
ordinary course consistent with past practices;




(f)

Payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;




(g)

Material write-offs or write-downs of any Assets of WWAG;




(h)

Damage, destruction or loss having, or reasonably expected to have, a Material
Adverse Effect on WWAG;




(i)

Other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or give rise to a
Material Adverse Effect with respect to WWAG;




(j)

Transaction or commitment made, or any Contract or agreement entered into, by
WWAG relating to its Assets or business (including the acquisition or
disposition of any Assets) or any relinquishment by WWAG or any Contract or
other right, in either case, material to WWAG, other than transactions and
commitments in the ordinary course consistent with past practices and those
contemplated in this Agreement; or




(k)

Agreement or commitment to do any of the foregoing.




3.8.

Certain Fees

.  Except as set forth on Schedule 3.8, no brokerage or finder’s fees or
commissions are or will be payable by WWAG to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated by this Agreement.

3.9.

Litigation; Compliance with Laws




(a)

There is no suit, action or proceeding or investigation pending or, to the
Knowledge of WWAG, threatened against or affecting WWAG or any basis for any
such suit, action, proceeding or investigation that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect with
respect to WWAG or prevent, hinder or materially delay the ability of WWAG to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or Order of any Governmental Entity or
arbitrator outstanding against WWAG having, or which, insofar as reasonably
could be foreseen by WWAG, in the future could have, any such effect.




(b)

The conduct of the business of WWAG complies with all statutes, Laws,
regulations, ordinances, rules, judgments, Orders, decrees or arbitration awards
applicable thereto, except as would not have a Material Adverse Effect with
respect to WWAG.




3.10.

Tax Returns and Tax Payments

.




(a)

Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, WWAG has timely
filed with the appropriate taxing authorities all Tax Returns required to be
filed by it (taking into account all applicable extensions).  All such Tax
Returns are true, correct and complete in all respects.  All Taxes due and owing
by WWAG have been paid (whether or not shown on any Tax Return and whether or
not any Tax Return was required).  Except as set forth on Schedule 3.11, WWAG is
not currently the beneficiary of any extension of time within which to file any
Tax Return or pay any Tax. No claim has ever been made in writing or otherwise
addressed to WWAG by a taxing authority in a jurisdiction where WWAG does not
file Tax Returns that it is or may be subject to taxation by that jurisdiction.
The unpaid Taxes of WWAG did not, as of WWAG Balance Sheet Date, exceed the
reserve for Tax liability (excluding any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the face
of the financial statements (rather than in any notes thereto). Since WWAG
Balance Sheet Date, neither WWAG nor any of its subsidiaries has incurred any
liability for Taxes outside the ordinary course of business consistent with past
custom and practice. As of the Closing Date, the unpaid Taxes of WWAG and its
subsidiaries will not exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the books and records of WWAG.




(b)

No material claim for unpaid Taxes has been made or become a Lien against the
property of WWAG or is being asserted against WWAG, no audit of any Tax Return
of WWAG is being conducted by a tax authority, and no extension of the statute
of limitations on the assessment of any Taxes has been granted by WWAG and is
currently in effect.  The WWAG has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.




(c)

As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.




3.11.

Board Recommendation

.  The Board of Directors of WWAG has determined that the terms of this
Agreement are fair to and in the best interests of the stockholders of WWAG and
recommended that WWAG’s stockholders approve the Agreement.

3.12.

No Registration of Securities

.  The WWAG understands and acknowledges that the offering, exchange and
issuance of Merger Consideration pursuant to this Agreement will not be
registered under the Securities Act on the grounds that the offering, sale,
exchange and issuance of securities contemplated by this Agreement are exempt
from registration pursuant to Section 4(a)(2).  A registration statement for
shares identified on Schedule 3.12 shall be filed within 60 days of the Closing.

3.13.

AllCom and Gateway Information

. WWAG acknowledges that AllCom has made available to it the opportunity to ask
questions of and receive answers from AllCom’s officers and directors concerning
the terms and conditions of this Agreement and the business and financial
condition of AllCom, and Gateway, and WWAG has received to its satisfaction,
such information about the business and financial condition of AllCom and the
terms and conditions of the Agreement as it has requested. WWAG has carefully
considered the potential risks relating to AllCom, Gateway, and investing in the
Merger Consideration, and fully understands that such securities are speculative
investments, which involve a high degree of risk of loss of WWAG and its
stockholders’ entire investment. Among others, WWAG has carefully considered
each of the risks identified under the caption “Risk Factors” in the Exchange
Act Documents, which are incorporated herein by reference. WWAG has made
available all such information to its stockholders in considering the terms and
conditions of the Agreement.

3.14.

Full Disclosure

.  All of the representations and warranties made by WWAG in this Agreement,
including WWAG Disclosure Schedules attached hereto, and all statements set
forth in the certificates delivered by WWAG at the Closing pursuant to this
Agreement, are true, correct and complete in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make such representations, warranties or statements,
in light of the circumstances under which they were made, misleading. The copies
of all documents furnished by WWAG pursuant to the terms of this Agreement are
complete and accurate copies of the original documents. The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to AllCom or its representatives by or
on behalf of any of WWAG or its Affiliates in connection with the negotiation of
this Agreement and the transactions contemplated hereby do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

3.15.

Shell WWAG

.  WWAG represents that it is not a “shell”, as described in paragraphs
(i)(1)(i) and (ii) of Rule 144 promulgated under the Securities Act.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ALLCOM AND GATEWAY




AllCom and Gateway, jointly and severally, represent and warrant to WWAG that,
except as set forth in AllCom Disclosure Schedule:

4.1.

Organization, Standing, Corporate Power

.  Each of AllCom and Gateway is duly organized, validly existing and in good
standing under the Laws of the State of Nevada (with respect to AllCom), or
California (with respect to Gateway), and has the requisite corporate power and
authority and all government licenses, authorizations, Permits, consents and
approvals required to own, lease and operate its properties and carry on its
business as now being conducted.  Each of AllCom and Gateway is duly qualified
or licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Material Adverse Effect with respect to AllCom.  

4.2.

Capital Structure of Gateway

.




(a)

Immediately prior to the Closing, the authorized capital stock of Gateway will
consist of 100,000,000 shares of Gateway Common Stock, $0.01 par value, of which
50,033,510 shares of Gateway Common Stock will be issued and outstanding, and no
shares of Gateway Common Stock will be issuable upon the exercise of outstanding
warrants, convertible notes, options or otherwise.  All outstanding shares of
capital stock of Gateway are owned by AllCom and are duly authorized, validly
issued, fully paid and non-assessable, not subject to preemptive rights, and
issued in compliance with all applicable state and federal Laws concerning the
issuance of securities.  Except for the Gateway Common Stock, there are no
outstanding bonds, debentures, notes or other indebtedness or other securities
of Gateway having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote).  There are no outstanding securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind to which Gateway is a party or by which Gateway is
bound obligating Gateway to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity securities
of Gateway or obligating Gateway to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
securities of Gateway or obligating Gateway to issue, grant, extend or enter
into any such security, option, warrant, call, right, commitment, agreement,
arrangement or undertaking.  There are no outstanding contractual obligations,
commitments, understandings or arrangements of Gateway to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of Gateway.  There are no agreements or arrangements pursuant to which Gateway
is or could be required to register shares of Gateway Common Stock or other
securities under the Securities Act or other agreements or arrangements with or
among any security holders of Gateway with respect to securities of Gateway.
 Gateway does not own directly or indirectly, any equity or other ownership
interest in any WWAG, corporation, partnership, joint venture or otherwise.
 Gateway has not conducted any operations and does not have any assets,
liabilities or employees.




4.3.

Corporate Authority; Non-Contravention

.  Each of AllCom and Gateway have all requisite corporate and other power and
authority to enter into this Agreement and, subject to receipt of the approval
of its stockholders, as applicable, to consummate the transactions contemplated
by this Agreement.  The execution and delivery of this Agreement by each of
AllCom and Gateway and the consummation by each of AllCom and Gateway of the
transactions contemplated hereby have been (or at Closing will have been) duly
authorized by all necessary corporate action on the part of each of AllCom and
Gateway.  This Agreement has been duly executed and when delivered by each of
AllCom and Gateway, shall constitute a valid and binding obligation of each of
AllCom and Gateway, enforceable against AllCom and Gateway in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency
or other similar Laws affecting the enforcement of creditors’ rights generally
or by general principles of equity.  The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions hereof will not, conflict with, or
result in any breach or violation of, or Default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any Lien upon
any of the properties or Assets of AllCom and Gateway under, (i) the articles of
incorporation, bylaws, or other charter documents of each of AllCom and Gateway,
(ii) any loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, instrument, Permit, concession, franchise or license applicable
to each of AllCom or Gateway, each of its properties or Assets, or (iii) subject
to the governmental filings and other matters referred to in the following
sentence, any judgment, Order, decree, statute, Law, ordinance, rule, regulation
or arbitration award applicable to each of AllCom and Gateway, each of its
properties or Assets, other than, in the case of clauses (ii) and (iii), any
such conflicts, breaches, violations, Defaults, rights, losses or Liens that
individually or in the aggregate could not have a Material Adverse Effect with
respect to AllCom or could not prevent, hinder or materially delay the ability
of AllCom to consummate the transactions contemplated by this Agreement.

4.4.

Government Authorization

.  No consent, approval, Order or authorization of, or registration, declaration
or filing with, or notice to, any Governmental Entity, is required by or with
respect to each of AllCom and Gateway in connection with the execution and
delivery of this Agreement by AllCom and Gateway, or the consummation by AllCom
and Gateway of the transactions contemplated hereby, except, with respect to
this Agreement, any filings under the NRS, the NRS, the Securities Act or the
Exchange Act.

4.5.

SEC Documents; Undisclosed Liabilities; Financial Statements

(a)

WWAG has filed with the Securities and Exchange Commission (the “SEC”) all
reports, schedules, forms, statements and other documents as required under the
Exchange Act (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, the “WWAG SEC
Documents”).  As of their respective dates, the WWAG SEC Documents complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such WWAG SEC Documents.  Except to the
extent revised or superseded by a subsequent filing with the SEC (a copy of
which has been provided to AllCom prior to the date of this Agreement), none of
the WWAG SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The consolidated financial statements of WWAG
included in such WWAG SEC Documents comply as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited consolidated quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the consolidated financial position of WWAG and its consolidated
subsidiaries as of the dates thereof and the consolidated results of operations
and changes in cash flows for the periods then ended (subject, in the case of
unaudited quarterly statements, to normal year-end audit adjustments as
determined by WWAG’s independent accountants).  Except as set forth in the WWAG
SEC Documents, at the date of the most recent financial statements of WWAG
included in the WWAG SEC Documents, WWAG has not incurred any liabilities or
monetary obligations of any nature (whether accrued, absolute, contingent or
otherwise), which, individually, or in the aggregate, could reasonably be
expected to have a Material Adverse Effect on WWAG.




(b)

Except as disclosed in the WWAG SEC Documents filed prior to the date hereof or
as set forth in this Agreement, since September 30, 2014 (the “WWAG Balance
Sheet Date”), there has been no Material Adverse Effect with respect to AllCom.




(c)

Except as disclosed in the WWAG SEC Documents filed prior to the date hereof or
as provided in this Agreement, since the WWAG Balance Sheet Date, WWAG has not
 issued, sold or otherwise disposed of, or agreed to issue, sell or otherwise
dispose of, any capital stock or any other security of WWAG and has not granted
or agreed to grant any option, warrant or other right to subscribe for or to
purchase any capital stock or any other security of WWAG or has incurred or
agreed to incur any indebtedness for borrowed money.




4.6.

Absence of Certain Changes

 Except as disclosed in the WWAG SEC Documents filed prior to the date hereof or
as set forth on Schedule 4.7, since the WWAG Balance Sheet Date, WWAG has
conducted its business only in the ordinary course consistent with past practice
in light of its current business circumstances, and there is not and has not
been any:

(a)

Material Adverse Effect with respect to WWAG;

(b)

Event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 6.2 without prior consent of WWAG;

(c)

Condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of WWAG to consummate the transactions
contemplated by this Agreement;




(d)

Incurrence, assumption or guarantee by WWAG of any indebtedness for borrowed
money other than in the ordinary course and in amounts and on terms consistent
with past practices;




(e)

Creation or other incurrence by WWAG of any Lien on any asset other than in the
ordinary course consistent with past practices;




(f)

Payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;




(g)

Material write-offs or write-downs of any Assets of WWAG;




(h)

Damage, destruction or loss having, or reasonably expected to have, a Material
Adverse Effect on WWAG;




(i)

Other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or give rise to a
Material Adverse Effect with respect to WWAG; or




(j)

Agreement or commitment to do any of the foregoing.




4.7.

Certain Fees

 Except as set forth on Schedule 4.8, no brokerage or finder’s fees or
commissions are or will be payable by the WWAG or Gateway to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the transactions contemplated by this
Agreement.  

4.8.

Litigation; Compliance with Laws


(a)

There is no suit, action or proceeding or investigation pending or, to the
Knowledge of each of AllCom and Gateway, threatened against or affecting AllCom
or Gateway or any basis for any such suit, action, proceeding or investigation
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to each of AllCom or Gateway or prevent,
hinder or materially delay the ability of each of AllCom and Gateway to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or Order of any Governmental Entity or
arbitrator outstanding against AllCom or Gateway having, or which, insofar as
reasonably could be foreseen by AllCom or Gateway, in the future could have, any
such effect.




(b)

The conduct of the business of each of AllCom and Gateway complies with all
statutes, Laws, regulations, ordinances, rules, and judgments, Orders, decrees
or arbitration awards applicable thereto.





 

4.9.

Tax Returns and Tax Payments

.




(a)

Gateway is a new corporation created to facilitate this Agreement and has not
yet incurred a taxable event.   




(b)

No material claim for unpaid Taxes has been made or become a Lien against the
property of Gateway or is being asserted against Gateway, no audit of any Tax
Return of Gateway is being conducted by a tax authority, and no extension of the
statute of limitations on the assessment of any Taxes has been granted by
Gateway and is currently in effect.  




4.10.

Material Contract Defaults

 

.  AllCom is not, or has not received any notice or has any Knowledge that any
other party is, in Material Contract Default under any AllCom Material Contract;
and there has not occurred any event that with the lapse of time or the giving
of notice or both would constitute such a Material Contract Default.  For
purposes of this Agreement, a “AllCom Material Contract” means any Contract that
is effective as of the Closing Date to which the AllCom is a party (i) with
expected receipts or expenditures in excess of $250,000, (ii) requiring the
AllCom to indemnify any person, (iii) granting exclusive rights to any party, or
(iv) evidencing indebtedness for borrowed or loaned money in excess of $250,000,
including guarantees of such indebtedness.

4.11.

Board Determination

.  The Board of Directors of each of AllCom and Gateway has unanimously
determined that the terms of the Agreement are fair to and in the best interests
of AllCom and Gateway and its stockholders.

4.12.

Required AllCom Share Issuance Approval

.  AllCom represents that the issuance of the Merger Consideration will be in
compliance with the NRS and the Articles of Incorporation and Bylaws of AllCom.

4.13.

Undisclosed Liabilities

.  Gateway has no liabilities or obligations of any nature (whether fixed or
unfixed, secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise.

4.14.

Full Disclosure

.  All of the representations and warranties made by each of AllCom and Gateway
in this Agreement, including the AllCom Disclosure Schedules attached hereto,
and all statements set forth in the certificates delivered by each of AllCom and
Gateway at the Closing pursuant to this Agreement, are true, correct and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading.  The copies of all documents furnished by each
of AllCom and Gateway pursuant to the terms of this Agreement are complete and
accurate copies of the original documents.  The schedules, certificates, and any
and all other statements and information, whether in written or electronic form,
to WWAG or its representatives by or on behalf of any of the AllCom or Gateway
or their Affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

ARTICLE 5

COVENANTS OF WWAG




5.1.

Stockholder Approval

.  WWAG will, as promptly as practicable in accordance with applicable Law and
its Current Certificate of Incorporation and Bylaws, submit this Agreement,
related matters for the consideration and approval by WWAG’s stockholders.  The
approval by written consent or stockholder vote will be solicited in compliance
with applicable Laws.  If approval is obtained by written consent, WWAG shall
give, in a timely manner (and shall provide AllCom true and correct copies of)
all notices required to be given under Chapter 92A of the NRS.  The information
distributed to stockholders in connection with solicitation of such approval
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.

5.2.

Satisfaction of Conditions Precedent

.  During the term of this Agreement, WWAG will use its commercially reasonable
efforts to satisfy or cause to be satisfied all the conditions precedent that
are set forth in Article 9, and WWAG will use its commercially reasonable
efforts to cause the Exchange and the other transactions contemplated by this
Agreement to be consummated.

5.3.

Notification of Certain Matters

.  The WWAG shall give prompt notice to AllCom of (i) the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which would
cause any WWAG representation or warranty contained in this Agreement to be
untrue or inaccurate at or prior to the Effective Time and (ii) any failure of
WWAG to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that the delivery
of any notice pursuant to this Section 5.6 shall not limit or otherwise affect
the remedies available hereunder to AllCom.




ARTICLE 6

COVENANTS OF ALLCOM







AllCom shall take all action necessary to cause AllCom to perform its
obligations under this Agreement and to consummate the Exchange on the terms and
conditions set forth in this Agreement.

0.1

Conduct of the AllCom Business

.  From the date of this Agreement and until the Effective Time, or until the
prior termination of this Agreement, AllCom shall not, and shall not permit
Gateway to, unless agreed to in writing by WWAG:

(a)

engage in any transaction, except in the normal and ordinary course of business,
or create or suffer to exist any lien or other encumbrance upon any of its
assets or which will not be discharged in full prior to the Effective Time;

(b)

sell, assign or otherwise transfer any of its assets, or cancel or compromise
any debts or claims relating to its assets, other than for fair value, in the
ordinary course of business, and consistent with past practice;

(c)

fail to use reasonable efforts to preserve intact its present business
organizations, keep available the services of its employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;

(d)

intentionally permit any Material Adverse Effect to occur with respect to
Gateway;

(e)

make any material change with respect in its accounting or bookkeeping methods,
principles or practices, except as required by GAAP; or

(f)

authorize any, or commit or agree to take any of, the foregoing actions.

6.2.

Notification of Certain Matters

.  AllCom shall give prompt notice to WWAG of (i) the occurrence or
non-occurrence of any event the occurrence or non-occurrence of which would
cause any AllCom representation or warranty contained in this Agreement to be
untrue or inaccurate at or prior to the Effective Time and (ii) any failure of
AllCom to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that the delivery
of any notice pursuant to this Section 6.4 shall not limit or otherwise affect
the remedies available hereunder to WWAG.

6.3.

Director and Officer Appointments

.  (a)  As of the Effective Time, WWAG shall have taken all action to cause the
persons as set forth below, to be appointed WWAG’s board of directors; with the
exception of Thomas Nix, the current directors of WWAG, before the Effective
Time, will resign from the WWAG Board of Directors and will be replaced by
Thomas Skala, Stuart Scamman, Randall Skala, and Vik Grover.

6.4.

Financings

.  This Exchange Agreement is based on a minimum financing of at least
$3,000,000 and as much as $5,000,000, to be provided to WWAG on or before the
closing. It is further agreed that at the closing $150,000 of the above
financing will be transferred to the WWAG, Wells Fargo Operating account,
8388165162, for the pay down of existing WWAG accounts payable and accrued
expenses. In the event a minimum of $3,000,000, in good funds, is not available
for immediate distribution to WWAG, on or before the “Closing”, this agreement
will become null and void, and AllCom is released from any and all obligations,
known or unknown, provided in this Agreement.



6.5.

SEC Filings

.  The management of WWAG, exiting before the Closing, shall be responsible for,
and shall prepare, the financial statements and all required disclosures
required for the filing of the WWAG’s Form 10-Q for the period ending December
31, 2014.

ARTICLE 7
COVENANTS OF AllCom AND WWAG

7.1.

Notices of Certain Events

.  WWAG and AllCom shall promptly notify the other party of:




(a)

any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;




(b)

any notice or other communication from any Governmental Entity in connection
with the transactions contemplated by this Agreement; and




(c)

any actions, suits, claims, investigations or proceedings commenced or, to its
knowledge, threatened against, relating to or involving or otherwise affecting
such party that, if pending on the date of this Agreement, would have been
required to be disclosed pursuant to Articles 3 or 4 or that relate to the
consummation of the transactions contemplated by this Agreement or any other
development causing a breach of any representation or warranty made by a party
hereunder.  Delivery of notice pursuant to this Section 7.1 shall not limit or
otherwise affect remedies available to either party hereunder.




7.2.

Public Announcements

.  No party shall have the right to issue any press release or other public
statement with respect to this Agreement or the transactions contemplated herein
without the prior written consent of each other party (not to be unreasonably
withheld, delayed, denied or conditioned), except as required by Law.

7.3.

Reasonable Efforts

.  The parties further agree to use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, and to satisfy all conditions to, in
the most expeditious manner practicable, and the other transactions contemplated
by this Agreement, including (i) the obtaining of all other necessary actions or
non-actions, waivers, consents, licenses, Permits, authorizations, Orders and
approvals from Governmental Entities and the making of all other necessary
registrations and filings, (ii) the obtaining of all consents, approvals or
waivers from third parties related to or required in connection with the
Exchange that are necessary to consummate the transactions contemplated by this
Agreement or required to prevent a Material Adverse Effect on WWAG from
occurring prior to or after the Effective Time, (iii) the satisfaction of all
conditions precedent to the parties’ obligations hereunder, and (iv) the
execution and delivery of any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement.

7.4.

Fees and Expenses

.  Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  All of the AllCom’s aforementioned expenses
shall be paid by AllCom prior to the Closing.

7.5.

Regulatory Matters and Approvals

.  Each of the Parties will give any notices to, make any filings with, and use
its commercially reasonable efforts to obtain any authorizations, consents, and
approvals of governments and governmental agencies in connection with the
matters referred to in Sections 3.5 and 4.5 above.




7.6.

Transfer Restrictions

.

(a)

AllCom realizes that the Merger Consideration is not registered under the
Securities Act, or any foreign or state securities Laws.  AllCom agrees that the
Merger Consideration will and may not be sold, offered for sale, pledged,
hypothecated, or otherwise transferred (collectively, a “Transfer”) except in
compliance with the Securities Act, if applicable, and applicable foreign and
state securities Laws, and with an opinion of WWAG’s counsel. AllCom understands
that the Merger Consideration can only be Transferred pursuant to registration
under the Securities Act or pursuant to an exemption therefrom.  AllCom
understands that to Transfer the Merger Consideration may require in some
jurisdictions specific approval by the appropriate governmental agency or
commission in such jurisdiction.

(b)

To enable WWAG to enforce the transfer restrictions contained in Section 7.7(a),
AllCom hereby consents to the placing of legends upon and stop-transfer orders
with the transfer agent of the Common Stock with respect to the Merger
Consideration, including, without limitation, the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW.
 THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, MORTGAGED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF, EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT, OR (II) IN COMPLIANCE
WITH RULE 144 PROMULGATED UNDER THE ACT, OR (III) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE WWAG AND
ITS COUNSEL.”




7.7.

Current Report.

WWAG shall file a Current Report on Form 8-K with the SEC within four (4)
business days of the Closing Date.  WWAG shall file a Current Report on Form 8-K
with the SEC by amendment to the aforementioned Current Report on Form 8-K, not
later than 71 days after such initial filing, containing information about the
Exchange and pro forma financial statements of WWAG and audited financial
statements of WWAG as required by Regulation S-K under the Securities Act (the
“8-K Report”).










ARTICLE 8

INDEMNIFICATION




8.1.

Indemnification of AllCom and Gateway

.

(a)

Subject to the limitations contained in this Article 8, WWAG shall defend,
indemnify and hold harmless AllCom and Gateway and their respective officers,
directors, stockholders, employees and agents from and against any and all
losses, claims, judgments, liabilities, demands, charges, suits, penalties,
costs or expenses, including court costs and attorneys’ fees (“Claims and
Liabilities”) with respect to or arising from (i) the breach of any warranty or
any inaccuracy of any representation made by WWAG in this Agreement, or (ii) the
breach of any covenant or agreement made by WWAG in this Agreement.

(b)

In addition to the obligations set forth in Section 8.1(a) above, WWAG shall
defend, indemnify and hold harmless AllCom and Gateway and their respective
officers, directors, stockholders, employees and agents against any and all
Claims and Liabilities with respect to or arising from any claims for any right
to receive Merger Consideration made by any Person who is not a holder of WWAG
Stock at the Effective Time or is a holder of WWAG Stock and claiming a right to
Merger Consideration.

8.2.

Indemnification of WWAG

.

WWAG, its officers, directors, stockholders, employees and agents shall be
defended, indemnified and held harmless from and against any and all Claims and
Liabilities with respect to or arising from (i) breach of any warranty or any
inaccuracy of any representation made by AllCom or Gateway, or (ii) breach of
any covenant or agreement made by AllCom or Gateway in this Agreement. The
indemnification to the Indemnified Parties shall (a) be limited to an aggregate
amount of $2,000,000 and (b) continue until the first anniversary of the Closing
Date; provided, however, if there is a of notice of the commencement of any
action or proceeding against AllCom, Gateway or WWAG for a (i) breach of any
warranty or any inaccuracy of any representation made by AllCom or Gateway, or
(ii) breach of any covenant or agreement made by AllCom or Gateway in this
Agreement, the pledge by the Pledgor shall continue until a final judgment or
decree in such action or proceeding.  

8.3.

Claims Procedure

.  Promptly after the receipt by any indemnified party (the “Indemnitee”) of
notice of the commencement of any action or proceeding against such Indemnitee,
such Indemnitee shall, if a claim with respect thereto is or may be made against
any indemnifying party (the “Indemnifying Party”) pursuant to this Article 8,
give such Indemnifying Party written notice of the commencement of such action
or proceeding and give such Indemnifying Party a copy of such claim and/or
process and all legal pleadings in connection therewith.  The failure to give
such notice shall not relieve any Indemnifying Party of any of its
indemnification obligations contained in this Article 8, except where, and
solely to the extent that, such failure actually and Materially prejudices the
rights of such Indemnifying Party.  Such Indemnifying Party shall have, upon
request within thirty (30) days after receipt of such notice, but not in any
event after the settlement or compromise of such claim, the right to defend, at
its own expense and by its own counsel reasonably acceptable to the Indemnitee,
any such matter involving the asserted liability of the Indemnitee; provided,
however, that if the Indemnitee determines that there is a reasonable
probability that a claim may Materially and adversely affect it, other than
solely as a result of money payments required to be reimbursed in full by such
Indemnifying Party under this Article 8 or if a conflict of interest exists
between Indemnitee and the Indemnifying Party, the Indemnitee shall have the
right to defend, compromise or settle such claim or suit; and, provided,
further, that such settlement or compromise shall not, unless consented to in
writing by such Indemnifying Party, which shall not be unreasonably withheld, be
conclusive as to the liability of such Indemnifying Party to the Indemnitee.  In
any event, the Indemnitee, such Indemnifying Party and its counsel shall
cooperate in the defense against, or compromise of, any such asserted liability,
and in cases where the Indemnifying Party shall have assumed the defense, the
Indemnitee shall have the right to participate in the defense of such asserted
liability at the Indemnitee’s own expense.  In the event that such Indemnifying
Party shall decline to participate in or assume the defense of such action,
prior to paying or settling any claim against which such Indemnifying Party is,
or may be, obligated under this Article 8 to indemnify an Indemnitee, the
Indemnitee shall first supply such Indemnifying Party with a copy of a final
court judgment or decree holding the Indemnitee liable on such claim or, failing
such judgment or decree, the terms and conditions of the settlement or
compromise of such claim.  An Indemnitee’s failure to supply such final court
judgment or decree or the terms and conditions of a settlement or compromise to
such Indemnifying Party shall not relieve such Indemnifying Party of any of its
indemnification obligations contained in this Article 8, except where, and
solely to the extent that, such failure actually and Materially prejudices the
rights of such Indemnifying Party.  If the Indemnifying Party is defending the
claim as set forth above, the Indemnifying Party shall have the right to settle
the claim only with the consent of the Indemnitee.

8.4.

Exclusive Remedy

.  Each of the parties hereto acknowledges and agrees that, from and after the
Closing Date, its sole and exclusive monetary remedy with respect to any and all
claims relating to the subject matter of this Agreement shall be pursuant to the
indemnification provisions set forth in this Article 8, except that nothing in
this Agreement shall be deemed to constitute a waiver of any injunctive or other
equitable remedies or any tort claims of, or causes of action arising from,
intentionally fraudulent misrepresentation, willful breach or deceit. The
parties’ obligations under this Article 8 shall terminate twelve (12) months
from the Closing Date.

ARTICLE 9

CONDITIONS TO AGREEMENT




9.1.

Condition to Obligation of Each Party to Effect this Agreement

.  The respective obligations of AllCom, Gateway and WWAG to consummate the
transactions contemplated herein are subject to the satisfaction or waiver in
writing at or prior to the Effective Time of the following conditions.

(a)

No Injunctions.  No temporary restraining Order, preliminary or permanent
injunction issued by any court of competent jurisdiction preventing or
prohibiting the consummation of the Exchange or the other transactions
contemplated herein shall be in effect; provided, however, that each party shall
have used its commercially reasonable efforts to prevent the entry of such
Orders or injunctions and to appeal as promptly as possible any such Orders or
injunctions and to appeal as promptly as possible any such Orders or injunctions
that may be entered.

(b)

WWAG Stockholder Approval.  This Agreement and the Exchange shall have been
approved and adopted by the requisite vote of WWAG, WWAG’s stockholders in
accordance with WWAG’s Certificate of Incorporation and the NRS.

9.2.

Additional Conditions

.  The obligations of AllCom and the Gateway to consummate the transactions
contemplated herein are also subject to the satisfaction or waiver in writing at
or prior to the Effective Time of the following conditions.

(a)

Representations and Warranties.  The representations and warranties of AllCom
contained in this Agreement and in any certificate or other writing delivered to
AllCom pursuant hereto shall be true and correct on and as of the Effective Time
with the same force and effect as if made on and as of the Effective Time, and
AllCom and Gateway shall have received a certificate to such effect signed by
the President and the Chief Executive Officer of WWAG.

(b)

Agreements and Covenants. WWAG shall have performed or complied with all
agreements and covenants required by this Agreement to be performed or complied
with by them on or prior to the Effective Time, and AllCom shall have received a
certificate to such effect signed by the President and Chief Executive Officer
of WWAG.

(c)

Certificate of Secretary.  WWAG shall have delivered to AllCom a certificate
executed by the Secretary of WWAG certifying:  (i) resolutions duly adopted by
the Board of Directors and stockholders of WWAG authorizing this Agreement and
the other transactions contained herein; (ii) the Certificate of Incorporation
and Bylaws of WWAG as in effect immediately prior to the Effective Time,
including all amendments thereto; and (iii) the incumbency of the officers of
WWAG executing this Agreement and all agreements and documents contemplated
hereby.

(d)

Consents Obtained.  All consents, waivers, approvals, authorizations or Orders
required to be obtained, and all filings required to be made, by WWAG for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated hereby shall have been obtained and made by
WWAG, except for such consents, waivers, approvals, authorizations and Orders,
and such filings, which would not be reasonably likely to have a Material
Adverse Effect on WWAG or Gateway.

(e)

Absence of Material Adverse Effect.  Since the date of this Agreement, there
shall not have been any Material Adverse Effect with respect to WWAG.

(f)

Dissenting Shares.  Holders of any of the outstanding Shares shall not have
exercised, nor shall they have any continued right to exercise, appraisal,
dissenters’ or similar rights under applicable Law with respect to their Shares
by virtue of the Exchange.

(g)

Formation of Subsidiaries.  AllCom shall have formed Genie Gateway, a California
corporation, as its new wholly owned subsidiary and transferred all of the
AllCom’s intellectual properties, patents pending and patents issued to Gateway,
including but not limited to:

GenieCheck and Check22 System and Method

United States 62046837  

Filed September 5, 2014




Genie PayBack System and Method

United States 61978511

Filed April 11, 2014




The Genie CashBox

United States 61892688

Filed October 18, 2013




Genie UPN - Unified Phone Number

United States 13593048

Filed August 23, 2012

Issued October 3, 2013




Genie Gateway - Interactive Communications System

United States 13437758

Filed April 2, 2012

Issued October 4, 2012




GenieMessenger

United States 61470617

Filed April 1, 2011







9.3.

Additional Conditions to Obligations of WWAG

.  The obligations of WWAG to consummate the transactions contemplated herein
are also subject to the satisfaction or waiver in writing at or prior to the
Effective Time of the following conditions.

(a)

Representations and Warranties.  The representations and warranties of AllCom
contained in this Agreement and in any certificate or other writing delivered to
WWAG pursuant hereto shall be true and correct on and as of the Effective Time
with the same force and effect as if made on and as of the Effective Time, and
WWAG shall have received a certificate to such effect signed by the President
and the Chief Executive Officer of AllCom.

(b)

Agreements and Covenants.  AllCom shall have performed or complied with all
agreements and covenants required by this Agreement to be performed or complied
with by them on or prior to the Effective Time, and WWAG shall have received a
certificate to such effect signed by the President and Chief Executive Officer
of AllCom.

(c)

Certificate of Secretary.  AllCom shall have delivered to WWAG a certificate
executed by the Secretary of AllCom certifying:  (i) resolutions duly adopted by
the Board of Directors of AllCom and Gateway, respectively, authorizing this
Agreement and  resolutions duly adopted by the sole stockholder of Gateway
authorizing this Agreement; (ii) the Articles of Incorporation and Bylaws of
AllCom as in effect immediately prior to the Effective Time, including all
amendments thereto; and (iii) the incumbency of the officers of AllCom executing
this Agreement and all agreements and documents contemplated hereby.

(d)

Consents Obtained.  All consents, waivers, approvals, authorizations or Orders
required to be obtained, and all filings required to be made, by AllCom for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated hereby shall have been obtained and made by
AllCom, respectively, except for such consents, waivers, approvals,
authorizations and Orders, and such filings, which would not be reasonably
likely to have a Material Adverse Effect on AllCom or Gateway.

(e)

Absence of Material Adverse Effect.  Since the date of the this Agreement, there
shall not have been any Material Adverse Effect on AllCom or Gateway, other than
any change that shall result from general economic conditions or conditions
generally affecting the industry in which AllCom conducts operations.

(f)

Post-Merger Capitalization.  At the Effective Time, the authorized capital stock
of Gateway shall consist of 100,000,000 of Gateway Common Stock, par value $0.01
of which 50,033,510 shares shall be issued and outstanding to its parent
company, AllCom.  

(g)

Liabilities.  As of the Closing Date, Gateway shall have no more than $10,000 in
actual or contingent liabilities, and AllCom will have no other obligations of
any nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise) (including, without
limitation any Contracts), except for its obligations incurred under this
Agreement, the Transaction Documents, and the Financing.

(h)

Common Stock.  As of the Effective Time, WWAG Common Stock shall be DTC
(Depository Trust Corporation) eligible and quoted on the OTCQB.

(i)

Exchange Act Reporting. WWAG will have made all required filings which WWAG
would have been required to make with the Securities and Exchange Commission
under the Exchange Act, and such filings will have complied in all material
respects with applicable requirements under the Exchange Act.

(j)

Additional Deliveries. AllCom will have delivered to WWAG, on or prior to the
Closing Date, (i) such pay-off letters and releases relating to liabilities as
WWAG may reasonably request to confirm that Gateway has no more than $10,000 in
liabilities, (ii) a good standing certificate from the State of California,
dated within 5 days of the Closing Date, and (iii) such other documents as WWAG
may reasonably request.

ARTICLE 10

TERMINATION




10.1.

Termination

.  This Agreement may be terminated at any time prior to the Effective Time,
whether before or after approval of the Exchange by the stockholders of WWAG:

(a)

by mutual written agreement of WWAG and AllCom duly authorized by the Boards of
Directors of WWAG and AllCom;

(b)

by either WWAG or AllCom, if the other party has breached any representation,
warranty, covenant or agreement of such other party set forth in this Agreement
and such breach has resulted or can reasonably be expected to result in a
Material Adverse Effect on such other party or would prevent or materially delay
the consummation of this Agreement;

(c)

by either party, if the required approval of the stockholders of WWAG shall not
have been obtained by reason of the failure to obtain the required vote;

(d)

by either party, if all the conditions to the obligations of such party for
Closing shall not have been satisfied or waived on or before the Final Date (as
defined below) other than as a result of a breach of this Agreement by the
terminating party; or

(e)

by either party, if a permanent injunction or other Order by any Federal or
state court which would make illegal or otherwise restrain or prohibit the
consummation of this Agreement shall have been issued and shall have become
final and non-appealable;

As used herein, the “Final Date” shall be  March 16, 2015.

10.2

Notice of Termination

.  Any termination of this Agreement under Section 10.1 above will be effective
immediately upon by the delivery of written notice of the terminating party to
the other party hereto specifying with reasonable particularity the reason for
such termination.

10.3

Effect of Termination

.  In the case of any termination of this Agreement as provided in this
Section 10, this Agreement shall be of no further force and effect and nothing
herein shall relieve any party from liability for any breach of this Agreement.

ARTICLE 11

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS




All representations, warranties and covenants of the parties contained in this
Agreement will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the parties to this Agreement, until the
date that is the first anniversary of the Closing Date, whereupon such
representations, warranties and covenants will expire (except for covenants that
by their terms survive for a longer period).

ARTICLE 12

GENERAL PROVISIONS 12




12.1.

0.1.

0.2.

0.3.

Notices

.  All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given:  (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day; (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two days after deposit with a nationally
recognized overnight courier, specifying not later than two day delivery, with
written verification of receipt.  All communications shall be sent to the
parties at the following addresses or facsimile numbers specified below (or at
such other address or facsimile number for a party as shall be designated by ten
days advance written notice to the other parties hereto):







If to AllCom or Gateway:

AllCom

4570 South Eastern Avenue

Suite 23 - 221

Las Vegas, Nevada  89119

Phone:  (800) 238-2100 –

                                  Fax:  (877) 263-4500

If to WWAG:

107 West Bridge Street

Portland, Michigan 48875

Phone:  (586) 242-1807


Fax:  (231) 908-0039




12.2

Amendment.

 To the extent permitted by Law, this Agreement may be amended by a subsequent
writing signed by each of the parties upon the approval of the Boards of
Directors of each of the parties, whether before or after any stockholder
approval of the issuance of the Merger Consideration has been obtained;
provided, that after any such approval by the holders of Shares, there shall be
made no amendment that pursuant to the NRS requires further approval by such
stockholders without the further approval of such stockholders.




12.3.

Waiver

.  At any time prior to the Closing, any party hereto may with respect to any
other party hereto (a) extend the time for performance of any of the obligations
or other acts, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, or (c) waive
compliance with any of the agreements or conditions contained herein.  Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the party or parties to be bound thereby.

12.4.

Failure or Indulgence Not Waiver; Remedies Cumulative

.  No failure or delay on the part of any party hereto in the exercise of any
right hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other rights.  Except as otherwise provided
hereunder, all rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

12.5.

Headings

.  The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

12.6.

Severability

.  If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party.  Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible, in a mutually acceptable manner, to the end that
transactions contemplated hereby are fulfilled to the extent possible.

12.7.

Entire Agreement

.  This Agreement (including WWAG Disclosure Schedule and the AllCom Disclosure
Schedule together with the Transaction Documents and the exhibits and schedules
attached hereto and thereto and the certificates referenced herein) constitutes
the entire agreement and supersedes all prior agreements and undertakings both
oral and written, among the parties, or any of them, with respect to the subject
matter hereof and, except as otherwise expressly provided herein.

12.8.

Assignment

.  No party may assign this Agreement or assign its respective rights or
delegate their duties (by operation of Law or otherwise), without the prior
written consent of the other party. This Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.

12.9. Parties In Interest

.  This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their permitted assigns and respective successors, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, including, without limitation, by way of subrogation.

12.10.

Governing Law

.  This Agreement will be governed by, and construed and enforced in accordance
with the Laws of the State of Nevada as applied to Contracts that are executed
and performed in Nevada, without regard to the principles of conflicts of Law
thereof.

12.11

Counterparts

.  This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Agreement.
This Agreement, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other parties. No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

12.12

Attorney’s Fees

.  If any action or proceeding relating to this Agreement, or the enforcement of
any provision of this Agreement is brought by a party hereto against any party
hereto, the prevailing party shall be entitled to recover reasonable attorneys’
fees, costs and disbursements (in addition to any other relief to which the
prevailing party may be entitled).

12.13

Representation

.  The parties to this Agreement, and each of them, acknowledge, agree, and
represent that it:  (a) has been represented in connection with the negotiation
and preparation of this Agreement by counsel of that party’s choosing; (b) has
read the Agreement and has had it fully explained by its counsel; (c) it is
fully aware of the contents and legal effect of this Agreement; (d) has
authority to enter into and sign the Agreement; and (e) enters into and signs
the same by its own free will.

12.14

Drafting

.  The parties to this Agreement acknowledge that each of them have participated
in the drafting and negotiation of this Agreement.  For purposes of interpreting
this Agreement, each provision, paragraph, sentence and word herein shall be
deemed to have been jointly drafted by both parties. The parties intend for this
Agreement to be construed and interpreted neutrally in accordance with the plain
meaning of the language contained herein, and not presumptively construed
against any actual or purported drafter of any specific language contained
herein.

12.15

Interpretation

.  For purposes of this Agreement, references to the masculine gender shall
include feminine and neuter genders and entities.  Where a reference in this
Agreement is made to a Section, Exhibit or Schedule, such reference shall be to
a Section of, Exhibit to or Schedule of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  References to a “party” or “parties” shall mean AllCom and/or
Gateway, on the one hand, and WWAG, on the other hand, as applicable. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  References to “this Agreement” shall include WWAG
Disclosure Schedule and the AllCom Disclosure Schedule.




[Remainder of Page Intentionally Left Blank; Signature Page to Follow]




IN WITNESS WHEREOF, the parties have caused this Agreement and Plan of Merger to
be executed as of January 30, 2015, their respective officers thereunto duly
authorized.

AllCom

 a Nevada Corporation







By:

       Thomas E. Skala

       President










GENIE GATEWAY

a California Corporation







By:

 

       Randall L. Skala

       President  







WWA Group, INC.

a Nevada Corporation







By:

 

       Thomas A. Nix

       President

















2













EXHIBIT A

CERTAIN DEFINITIONS

The following terms, as used in the Agreement, have the following meanings:

“Affiliate(s)” shall have the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

“Agreement” shall have the meaning as set forth in the Preamble.

“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.

“Claims and Liabilities” shall have the meaning as set forth in Section 8.1(a)
of the Agreement.

“Closing” shall have the meaning as set forth in Section 1.2 of the Agreement.

“Closing Date” shall have the meaning as set forth in Section 1.2 of the
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“WWAG” shall have the meaning as set forth in the Preamble.

“WWAG Balance Sheet Date” shall have the meaning as set forth in Section 3.6(b)
of the Agreement.

“WWAG Disclosure Schedule” shall have the meaning as set forth in the opening
paragraph of Article 3 of the Agreement.

“WWAG Financial Statements” shall have the meaning as set forth in Section
3.6(a) of the Agreement.

“WWAG Stock” means the total outstanding capital stock of WWAG as of the Closing
Date.

“Contract” means any written or oral agreement, arrangement, commitment,
contract, indenture, instrument, lease, obligation, plan, restriction,
understanding or undertaking of any kind or character, or other document to
which any Person is a party or by which such Person is bound or affecting such
Person’s capital stock, Assets or business.

“Default” means (i) any breach or violation of or default under any Contract,
Order or Permit, (ii) any occurrence of any event that with the passage of time
or the giving of notice or both would constitute a breach or violation of or
default under any Contract, Order or Permit, or (iii) any occurrence of any
event that with or without the passage of time or the giving of notice would
give rise to a right to terminate or revoke, change the current terms of, or
renegotiate, or to accelerate, increase, or impose any Liability under, any
Contract, Order or Permit.

 “NRS” shall have the meaning as set forth in the Recitals of the Agreement.

“Dissenting Shares” shall have the meaning as set forth in Section 2.2 of the
Agreement.

“Effective Time” shall have the meaning as set forth in Section 1.3 of the
Agreement.

“Electronic Delivery” shall have the meaning as set forth in Section 12.11 of
the Agreement.

“Environmental Laws” mean any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, Permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions, relating to
human health, the environment or to emissions, discharges or releases of
pollutants, contaminants or other Hazardous Material or wastes into the
environment, including without limitation ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants or other Hazardous Material or wastes or the clean-up
or other remediation thereof.

“Exchange Act” has the meaning set forth in Section 3.5 of the Agreement.

“Exchange Act Documents” has the meaning set forth in Section 3.12  of the
Agreement.

“Final Date” shall have the meaning as set forth in Section 10.1 of the
Agreement.

“Financing” shall have the meaning as set forth in Section 6.7 of the Agreement.

“FINRA” means The Financial Industry Regulatory Authority.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Entity” shall mean any government or any agency, bureau, board,
directorate, commission, court, department, official, political subdivision,
tribunal, or other instrumentality of any government, whether federal, state or
local, domestic or foreign.

“Hazardous Material” means any toxic, radioactive, corrosive or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, which in any event is regulated under any
Environmental Law.

“Indemnitee” shall have the meaning as set forth in Section 8.3 of the
Agreement.

“Indemnifying Party” shall have the meaning as set forth in Section 8.3 of the
Agreement.

(i)

“Intellectual Property” means all right, title and interest in or relating to
all intellectual property, whether protected, created or arising under the laws
of the United States or any other jurisdiction or under any international
convention, including, but not limited to the following:  (a) service marks,
trademarks, trade names, trade dress, logos and corporate names (and any
derivations, modifications or adaptations thereof), Internet domain names and
Internet websites (and content thereof), together with the goodwill associated
with any of the foregoing, and all applications, registrations, renewals and
extensions thereof (collectively, “Marks”); (b) patents and patent applications,
including all continuations, divisionals, continuations-in-part and Provisionals
and patents issuing thereon, and all reissues, reexaminations, substitutions,
renewals and extensions thereof (collectively, “Patents”); (c) copyrights, works
of authorship and moral rights, and all registrations, applications, renewals,
extensions and reversions thereof (collectively, “Copyrights”); (d) confidential
and proprietary information, trade secrets and non-public discoveries, concepts,
ideas, research and development, technology, know-how, formulae, inventions
(whether or not patentable and whether or not reduced to practice),
compositions, processes, techniques, technical data and information, procedures,
designs, drawings, specifications, databases, customer lists, supplier lists,
pricing and cost information, and business and marketing plans and proposals, in
each case excluding any rights in respect of any of the foregoing that comprise
or are protected by Patents (collectively, “Trade Secrets”); and (e) Technology.
 For purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein.  Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.

 “Knowledge” means the actual knowledge of the officers of a party, and
knowledge that a reasonable person in such capacity should have after due
inquiry.

“Law” means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.

 “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect to such asset.

“Marks” shall have the meaning as set forth in the definition of Intellectual
Property.

“Material” and “Materially” for purposes of this Agreement shall be determined
in light of the facts and circumstances of the matter in question; provided that
any specific monetary amount stated in this Agreement shall determine
materiality in that instance.

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business, Assets, liabilities
or the reported or reasonably anticipated future results or prospects of such
Person and its Subsidiaries taken as a whole; provided, however, that any
adverse change, event, development or effect arising from or relating to any of
the following shall not be taken into account in determining whether there has
been a Material Adverse Effect:  (a) general business or economic conditions,
(b) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (c) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes in United States generally accepted accounting
principles, (e) changes in laws, rules, regulations, orders, or other binding
directives issued by any governmental entity or (f) the taking of any action
required by this Agreement and the other agreements contemplated hereby.

“Material Contract Default” means a default under any Contract which would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages in excess of $50,000 (either individually or in the aggregate with all
other such claims under that contract) or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such Contract.

“Merger Consideration” shall have the meaning as set forth in Section 2.1(b)(i)
of the Agreement.

“Gateway” shall have the meaning as set forth in the Preamble.

“NRS” shall have the meaning as set forth in the Recitals of the Agreement.

“Order” means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.

“AllCom” shall have the meaning as set forth in the Preamble.

“Gateway Common Stock” shall have the meaning as set forth in Section 4.2 of the
Agreement.

“AllCom Disclosure Schedule” shall mean the written disclosure schedule
delivered on or prior to the date hereof by AllCom to WWAG that is arranged in
paragraphs corresponding to the numbered paragraphs corresponding to the
numbered paragraphs contained in the Agreement.

“AllCom Material Contract” shall have the meaning as set forth in Section 4.10
of the Agreement.

 “Patents” shall have the meaning as set forth in the definition of Intellectual
Property.

 “Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, consent, easement, filing, franchise,
letter of good standing, license, notice, permit, qualification, registration or
right of or from any Governmental Entity (or any extension, modification,
amendment or waiver of any of these) to which any Person is a party or that is
or may be binding upon or inure to the benefit of any Person or its securities,
Assets or business, or any notice, statement, filing or other communication to
be filed with or delivered to any Governmental Entity.

“Regulatory Authorities” means, collectively, the Federal Trade Commission, the
United States Department of Justice, United States Department of Transportation,
Federal Railroad Administration, United States Environmental Protection Agency,
and all foreign, federal, state and local regulatory agencies and other
Governmental Entities or bodies having jurisdiction over the parties and their
respective Assets, employees, businesses and/or Subsidiaries, including FINRA
and the SEC.

“SEC” shall have the meaning as set forth in Section 4.5(a) of the Agreement.

“Securities Act” shall have the meaning as set forth in Section 3.5 of the
Agreement.

“Securities Exchange Act” means the Securities Exchange act of 1934, as amended.

“Series C Preferred Stock” shall mean the series of preferred stock having the
rights, powers, and preferences described in Exhibit C.

 Share” or “Shares” shall have the meaning as set forth in Section 2.1(b)(i) of
the Agreement.

“Software” shall have the meaning as set forth in the definition of Intellectual
Property.

“Subsidiary” means, with respect to any Person, (i) any corporation, limited
liability, association or other business entity of which more than 50% of the
total voting power of shares of capital stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person (or a
combination thereof) and (ii) any partnership (a) the sole general partner or
managing general partner of which is such Person or a Subsidiary of such Person
or (b) the only general partners of which are such Person or of one or more
Subsidiaries of such Person (or any combination thereof).

 “Tax” or “Taxes” shall have the meaning as set forth in Section 3.10(c) of the
Agreement.

“Tax Return” shall have the meaning as set forth in Section 3.10(c) of the
Agreement.

“Technology” shall have the meaning as set forth in the definition of
Intellectual Property.

“Trade Secrets” shall have the meaning as set forth in the definition of
Intellectual Property.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT (formerly NYSE AMEX), the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board or the Pink OTC Markets (or any successors to any of the foregoing).

 

“Transaction Documents” means the Agreement, and any other document executed and
delivered pursuant hereto together with any exhibits or schedules to such
documents.

“Transfer” shall have the meaning as set forth in Section 7.6(a) of the
Agreement.

VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to WWAG, the fees and expenses of which shall be paid by
WWAG.




“8-K Report” shall have the meaning as set forth in Section 7.7 of the
Agreement.





A-1










EXHIBIT B

SERIES B PREFERRED STOCK RIGHTS, POWERS AND PREFERENCES

1. Dividend Provisions.  The holders of shares of Series B Preferred Stock shall
be entitled to receive dividends, out of any assets legally available therefor,
on a pari passu basis with the holders of WWAG’s common stock (“Common Stock”).

2. Liquidation. Upon any liquidation, dissolution or winding-up of WWAG, whether
voluntary or involuntary (a “Liquidation”), the holders of the Series B
Preferred Stock shall be entitled to receive distributions out of the assets,
whether capital or surplus, of WWAG on a pari passu basis with the holders of
Common Stock. The Corporation shall mail written notice of any such Liquidation,
not less than 45 days prior to the payment date stated therein, to each holder.

3. Conversion. Each share of Series B Preferred Stock shall be convertible, at
the option of the holder thereof, at any time, at the office of WWAG or any
transfer agent for such stock, into ten shares of Common Stock the (“Conversion
Ratio”).  If holders of the Series B Preferred Stock convert a majority of the
shares of the Series B Preferred Stock outstanding, WWAG shall convert all of
Series B Preferred Stock at the Conversion Ratio.  The Series B Preferred Stock
shall be converted, at the option of WWAG, at the Conversion Ratio following the
issuance of Common Stock in an equity offering of more than $5 million in cash.

4. Voting Rights and Board of Directors.

(a) General. The holders of Series B Preferred Stock shall have the right to one
thousand votes for each share of Common Stock into which such share of Series B
Preferred Stock could then be converted. With respect to such vote and except as
otherwise expressly provided herein or as required by applicable law, such
holder shall have full voting rights and powers equal to the voting rights and
powers of the holders of Common Stock, and shall be entitled, notwithstanding
any provision hereof, to notice of any stockholders’ meeting in accordance with
the Bylaws of WWAG, and shall be entitled to vote, together with holders of
Common Stock as a single class, with respect to any matter upon which holders of
Common Stock have the right to vote.

(b) Board Size. The size of the Board shall be set and remain at five (5)
directors, subject to changes made pursuant to Section 7 below.

(c) Election of Directors. So long as any shares of Series B Preferred Stock
remain outstanding:

(i) the holders of shares of Series B Preferred Stock shall be entitled, voting
separately as a single class, to elect four (4) directors of WWAG (such
directors, the “Series B Directors”) at or pursuant to each meeting or consent
of WWAG’s stockholders for the election of directors, to remove from office such
directors, to fill any vacancy caused by the resignation or death of such
directors and to fill any vacancy (by unanimous consent if done in writing, or
by majority vote otherwise) caused by the removal of such directors.

(ii) the holders of shares of Common Stock and Series B Preferred Stock shall be
entitled, voting together to elect the remaining directors of WWAG at or
pursuant to each meeting or consent of WWAG’s stockholders for the election of
directors, to remove from office such directors, to fill any vacancy caused by
the resignation or death of such directors and to fill any vacancy (by unanimous
consent if done in writing, or by majority vote otherwise) caused by the removal
of any such directors.  

5. Protective Provisions.

(a) So long as any shares of Series B Preferred Stock remain outstanding, WWAG
shall not, without first obtaining the approval of the holders of at least
two-thirds of the then outstanding shares of Series B Preferred Stock voting
together as a single class, undertake any action (whether by amendment of WWAG’s
Certificate of Incorporation or Bylaws or otherwise, and whether in a single
transaction or a class of related transactions) that approves or effects any of
the following transactions involving WWAG or any of its subsidiaries:

(i) alter or change the rights, preferences or privileges of the shares of
Series B Preferred Stock or create, whether by merger, consolidation,
reclassification or otherwise, any new class or class of shares having rights,
preferences or privileges senior to or on a parity with shares of the Series B
Preferred Stock; and

(ii) increase or decrease the authorized size of the Board or any committee
thereof or create any new committee of the Board of WWAG or any of its
subsidiaries.

(b)

For the avoidance of doubt, this Section 7(a) does not intend to, nor does it,
create and recognize any additional rights (other than those rights already
provided in the General Corporation Law of the State of Nevada or other
applicable laws) to stockholders that are not holders of the Series B Preferred
Stock. The approval requirement of the holders of the Series B Preferred Stock
as set forth above for any matters listed in this Section 7 does not, by itself,
indicate that such matter must be determined or approved by stockholders in
general.

EXHIBIT C

Directors to Resign from WWAG

Stephen Spencer




Directors to be appointed to WWAG

Thomas E. Skala

Stuart Scamman

Randall Skala

Vik Grover







EXHIBIT D




Officers to Resign from WWAG

Thomas Nix

CEO

Stephen Spencer

CFO




Officers to be appointed to WWAG

Thomas E. Skala

President and CEO

Stuart Scamman

Vice President CTO

Randall Skala

Vice President COO

Mark Newgreen

Vice President CFO

Steve Lemonides

Vice President of Finance – European Markets

Vik Grover

Managing Director of Investment Banking












